Citation Nr: 1430850	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-36 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from April 1953 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the VA RO in Waco, Texas.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

(The Veteran initially filed a claim of service connection for PTSD in July 2008.  He later disagreed with a March 2009 denial, but did not perfect an appeal of the denial after an April 2010 statement of the case was issued.  38 C.F.R. § 20.200 (2013) (an appeal to the Board requires that a substantive appeal be filed after a statement of the case is issued).  In February 2011, he filed a claim of service connection for anxiety and depression.  Because it does not appear that he desired to pursue an application to reopen the claim of service connection for PTSD, the Board will address service connection for any psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).)

The Veteran has recently been diagnosed with an anxiety disorder not otherwise specified (NOS).  He has reported that an artillery round mistakenly fell short and landed near him during training, injuring him and requiring treatment.  See, e.g., statements of August 2008 and May 2012, and December 2008 VA Form 21-0781.  Unfortunately, his service records are not available for review.  (This was noted in a December 2009 formal finding of unavailability.)  However, the Veteran is competent to report his personal history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In June 2013, a VA medical opinion, issued as an addendum to a November 2012 VA examination, concluded that a connection between the Veteran's current symptoms and his military service cannot be made based on the available evidence without speculation.  However, the examiner does not explain why this is so, especially in light of the Veteran's statements about what happened to him in service and medical evidence dated as early as 1963 indicating that the Veteran had an emotional problem.  

Although the records indicate that the Veteran had a difficult childhood, VA treatment records show that Veteran has consistently stated that he has had mental health difficulties since his military service.  In March 2000, he stated that he has taken medication since 1956.  In April 2000, he stated that since service he has needed medication to function.  In January 2006, June 2006, and August 2007, he told treatment providers of a recurring dream wherein he saw himself dead and wearing his uniform.  These records appear to have been generated with a view towards ascertaining the Veteran's then-current state of fitness and obtaining proper treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); Fed. R. Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  The Veteran also reported this dream in December 2009, after he filed the instant claim.  

A November 1963 letter from Dr. E.S., a psychiatrist, which was previously associated with the claims file, shows that Dr. E.S. stated that he has been treating the Veteran since September 1962 "for an emotional condition of considerable magnitude."  He detailed the Veteran's therapy history with other providers, and stated that the Veteran's mental health problems "undoubtedly go back some years."  (Although the Veteran's service separation examination shows that the Veteran had a normal psychiatric system, the Veteran has said that he did not disclose his condition due to the stigma attached to it at the time.  See, e.g., August 2008 statement.  

Other than the suggestion that the preparer of the June 2013 opinion had reviewed the record, there is no indication that the VA examiner had taken into account the Veteran's various statements and the assessment made by Dr. E.S. in 1963.  On remand, the VA examiner should be asked to specifically account for this evidence and state the reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be contacted and asked to identify all locations where he has sought treatment or evaluation for any psychiatric complaint since he filed his claim.  The AOJ should assist him in obtaining records from each source identified.

2.  After obtaining records, the Veteran should be scheduled for a VA examination.  Psychological testing should be conducted as necessary to specifically identify each disorder the Veteran experiences.  A detailed history should be taken and the examiner should review the entire record.  For each disorder diagnosed, the examiner should provide an opinion as to the medical probabilities that it is traceable to the Veteran's period of military service.  Consideration should especially be given to the Veteran's statements and the 1963 report prepared by Dr. E.S.  An explanation should be provided for each opinion, and the medical reasons for accepting or rejecting the Veteran's statements regarding what happened in service or with regard to the continuity of symptoms since service should be set forth in detail.  

If the examiner concludes that he/she cannot provide an opinion without resort to speculation, the reason for this should be explained in detail, including an explanation for why information provided in the record, including the Veteran's statements, cannot be relied on to form an opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If a benefit sought is not granted, issue a supplemental statement of the case.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


